Title: To George Washington from Jonathan Trumbull, Sr., 16 April 1777
From: Trumbull, Jonathan Sr.
To: Washington, George

 

sir
Lebanon [Conn.] 16th April 1777

I am favourd with your Excellencys Letter of the 23d ulto—also with those of 29th & 31st of same Month which came safe to Hand—Yesterday received your Proclamation relative to Deserters—& have sent it to the Printers—In mine of 21st March I informed you of the Order given for marchg 2,000 Militia to Peekskill agreable to your Request & that Brig: Genll Wadsworth would take the Command—Want of Health prevented Genll Wadsworth from engaging in that Service—Brigr Genll Erastus Wolcott supplies his Place—& is before this att the Place of his Destination—as I hope are also the full Compliment of his Command.
Before the Receipt of your Favr of 23d of Mar: I had assigned to each Town in this State their several Quotas of the Continental Troops raising in the same—& issued a Proclamation which accompanied the Assignment most earnestly recommending the imediate filling up their respective Numbers—this not fulfilling my Wishes—another Proclamation & Order is gone forth from the Governor & Council of Safety (Copy of which you have herewith) requiring the several Militia Companies forthwith to furnish their respective Deficiencies by Draft—unless their Quotas are filled up by Voluntary Inlistments—the Drafted Men to be held in Service untill the first of Jany next—unless sooner discharged by the Inlistment of others in their Room into the Continental Army—the Drafts to join the Continental Companies under Continental Officers—& march to Service as soon as they have passed Inoculation for the Small Pox—This Measure I have great Reason to hope will prove effectual—& I trust shall have the Pleasure soon to aford your Excellency the full Compliment of Men from this State for this Campaign—The strange Delay of raising & compleatg the standg Continental Army has been very unhappy—I wish this Substitute may prove agreable—wish to have your Excellency’s Sentiments upon it—If this States Proportion of the permanent Army should not be compleated by the Expiration of the Term for which the Drafts are taken—the like Measure (if agreable) will probably be repeated, untill that desirable Object can be attained.
Particular Note is made of that Part of your Letter of 23d Mar: respecting Govr Franklin & Mr Shaylor—sundry Letters written by the former to his Friends in N. York—have been intercepted & handed me—also one Protection of his given to a certain Mr Ketchum of Norwalk—a carefull Watch is & will be kept upon their Conduct for further Discoveries—the intercepted Letters are written to Govr Skeene

Mr Hugh Wallace—Colo. Fanning & Rev’d Mr Jona. Odell & Revd Mr Bowden—that to Mr Odell is most worthy of Notice.
A Fleet of the Enemy, 40 Sail or more, passed N. London Westward the 13th instant—they are from Newport—whether with Troops is uncertain—tis given out they have none. I am, with great Esteem & Regard Sir Your most Obedient Humble Servant

Jonth; Trumbull

